ACCEPTED
                                                                                       13-15-00169-CR
                                                                       THIRTEENTH COURT OF APPEALS
                                                                              CORPUS CHRISTI, TEXAS
                                                                                  10/1/2015 3:34:22 PM
                                                                                      Dorian E. Ramirez
                                                                                                 CLERK


                            NO. 13-15-00169-CR

                                                          FILED- IN
                                                                    -
           IN THE THIRTEENTH COURT  OF13th COURT
                                           APPEALS         - - ----- OF APPEALS
                                  CORPUS CHRISTI/EDINBURG,
                                                       ---                      TEXAS
                                            - - ---- ss ------
                                        10/1/2015
                                         - ID ---3:34:22 PM
                                          -                       -
                                     ---- VO TEXAS
           CORPUS CHRISTI AND EDINBURG,                    --
                                          DORIAN- - - ---- E. RAMIREZ
                                              -
                                        ----                  Clerk




                  THE STATE OF TEXAS                      RECEIVED IN
                                                    13th COURT OF APPEALS
                          Appellant              CORPUS CHRISTI/EDINBURG, TEXAS
                                                     10/1/2015 3:34:22 PM
                              V.                      DORIAN E. RAMIREZ
                                                             Clerk

                    MICHAEL MAURER


                           Appellee




       APPELLEE'S SECOND AMENDED BRIEF


                                     JOHN C. CONNOLLY
                                      1004 Congress, 3 rct Floor
                                     Houston, TX 77002
                                     (713) 807-1800
                                     (832) 575-3350 Fax
                                     State Bar No. 04702000
                                     johnconnolly@ymail.com


NO ORAL ARGUMENT REQUESTED
             IDENTITY OF PARTIES AND COUNSEL


APPELLEE:    Michael Maurer, represented by

             Trial and Appellate Counsel:

                   John C. Connolly
                   1004 Congress, 3rct Floor
                   Houston, TX 77002

APPELLANT:   The State of Texas, by the District Attorney for Nueces County,
             represented by

             Appellate Counsel:

                   A. Cliff Gordon, Asst. Dist. Atty.
                   901 Leopard St., Room 206
                   Corpus Christi, TX 7840 1

             Trial and Appellate Counsel:

                   Mark Skurka, District Attorney
                   Dulce Salazar Valle, Asst. Dist. Atty.
                   901 Leopard St., Room 206
                   Corpus Christi, TX 78401




                                  ..
                                  11
                                TABLE OF CONTENTS


IDENTITY OF PARTIES AND COUNSEL ............................... .ii

INDEX OF AUTHORITIES .................................................. .iv

STATEMENT OF THE CASE ................................................ v

ISSUE PRESENTED ............................................................ vi

STATEMENT OF FACTS ...................................................... l

SUMMARY OF THE ARGUMENT .......................................... 2

ARGUMENT ....................................................................... 3

PRAYER ............................................................................ 4

CERTIFICATE OF         CO~LIANCE ............................................ ~


CERTIFICATE OF SERVICE ................................................... 5




                                              111
                           INDEX OF AUTHORITIES


CASES:

State v. Jolly, 446 S.W. 3rd 613 (Tex. App. Amarillo 2014, no.pet)




                                        lV
                                  1.
                     STATEMENT OF THE CASE


Defendant concurs with the State's STATEMENT OF THE CASE.




                                   v
                          ISSUE PRESENTED


Defendant concurs with the State's ISSUE PRESENTED




                                   Vl
                           STATEMENT OF FACTS

Defendant generally concurs with the State's STATEMENT OF FACTS.

However, the State fails to note that the Defendant's Motion to Dismiss was filed

subsequent to the setting of the case for trial by the COURT.




                                          1
                       SUMMARY OF THE ARGUMENT

The case was set for trial by the trial court. There is no evidence in the record that

the District Attorney's Office had any involvement in the case being set for trial.

It is therefore safe to assume that but for the action of the trial court, this case

would remain in an inactive status indefinitely into the distant future. The State

initiated the prosecution, and the State has not only the burden of proof, but the

burden to move forward with the evidence. The State failed to meet its burden, but

yet now asks the Court of Appeals to reward this behavior over 8 years after

initiating this prosecution. The Defendant urges this Court to reject the rationale

and holding in State v. Jolly, 446 S.W. 3rd 613 (Tex. App. Amarillo 2014, no.pet)

and affirm the trial court's order dismissing the charges.




                                          2.
                                   ARGUMENT

The trial court correctly dismissed the charges against Defendant on speedy

trial grounds.

Two (2) factual matters differentiate State v. Jolly, 446 S.W. 3rd 613 (Tex. App.

Amarillo 2014, no.pet) from the case at hand:

   1. Defendant offered sworn, unrebutted testimony regarding the prejudicial

      results of the 8 year delay. No such testimony was offered in Jolly.

   2. In Jolly, the State , apparently recognizing its negligence in the delay of

      prosecution, was responsible for setting the case on the trial docket. In the

      case at hand, no such evidence exists. But for the trial court's initiative in

      setting the case for trial, this case would remain in judicial limbo.




                                          3.
                                      PRAYER

For these reasons, Defendant urges this Court to reject the rationale and holding m

State v. Jolly, 446 S.W. 3rd 613 (Tex. App. Amarillo 2014, no.pet) and affirm the

trial court's order dismissing the charges.




                                              JOHN C. CONNOLLY
                                              1004 Congress, 3 rct Floo
                                              Houston, TX 77002
                                              (713) 807-1800
                                              (832) 575-3350 Fax
                                              State Bar No. 04 702000
                                              johnconnolly@ymail.com
                                              Counsel for Appellee




                       CERTIFICATE OF COMPLIANCE

According to the word count of the computer program used to prepare this

document, it contains 621 words.




                                          4.
                            CERTIFICATE OF SERVICE



     I certify that on September 29, 2015, I faxed a true copy of this Amended

Briefto the following counsel: A. Cliff Gordan, (361) 888-0399.




                                                  Attorney for Appellee




                                       5.